OPINION OF THE COURT
(January 31, 2017)
Edward Pelle appeals the Superior Court’s decision to not apply the holding of a recent Virgin Islands Supreme Court case — changing the interpretation of a local statute — to a final judgment entered against him in 2007. We affirm the Superior Court’s decision and hold that this Court’s interpretation of a law does not render an earlier final judgment void even though it was based on a prior misunderstanding of the law, absent some extraordinary circumstance.
Hodge, Chief Justice.
I. BACKGROUND
Pelle insured his vehicle through Inter-Ocean Insurance Agency under a policy that required the insured to pay an additional premium for any additional driver under the age of 25, which Pelle opted not to pay. (J.A. 109.) Pelle permitted his son, who at the time was under the age of 25, to *317drive the vehicle and Pelle’s son was involved in an accident. Certain Underwriters at Lloyd’s of London, an underwriter for Inter-Ocean Insurance, paid the damage costs — amounting to $36,339.60 — caused by the accident. Then, on March 2, 2006, Lloyd’s of London filed an action in the Superior Court seeking indemnification of the $36,339.60 from Pelle. (J.A. 32.) On November 7, 2007, the Superior Court entered an order granting Lloyd’s of London’s motion for summary judgment and awarded it $36,339.60. (J.A. 58.) Weeks later, on December 3, 2007, the court also assessed attorney’s fees in the amount of $4,500, and costs in the amount of $527.54, against Pelle. (J.A. 62.) Pelle did not appeal the court’s decision.
Instead, Pelle made payments amounting to $11,500 toward satisfaction of the judgment. The initial tender of $10,000 was paid to Lloyd’s of London, but Lloyd’s of London rejected Pelle’s second payment of $1,500, and instructed him to make the payment directly to Inter-Ocean Insurance. (J.A. 100.) Pelle complied, but refused to continue making payments to Inter-Ocean Insurance because Lloyd’s of London did not produce a written agreement demonstrating a reassignment of the judgment debt to Inter-Ocean Insurance. In response, Lloyd’s of London filed a praecipe for writ of execution on February 11, 2010, with the Superior Court. The Clerk of the Court issued the writ the same day. (J.A. 63-64.) On February 25, 2010, Pelle moved to quash the writ, which Lloyd’s of London opposed on March 5, 2010. (J.A. 69.) The case remained dormant until October 30, 2013, when the Superior Court held a status conference hearing. (J.A. 131.)
Days before the hearing, on November 26, 2013, Pelle filed a second motion to quash the writ of execution and for relief from the final judgment based on this Court’s decision in Joseph v. Inter-Ocean Ins. Agency, Inc., 59 V.I. 820 (V.I. 2013), which had been entered two months earlier, on September 25,2013. In Joseph, this Court held that sections 703 and 704 of title 20 of the Virgin Islands Code prohibited exclusionary clauses in vehicular insurance policies up to the mandatory policy limits for drivers under the age of 25 that had been given permission to drive the vehicle. Id. at 826. Pelle argued that the Joseph decision applied to his case and that he was no longer legally obligated to indemnify Lloyd’s of London because the judgment was based on an incorrect interpretation of the law. The Superior Court denied Pelle’s motions to quash on November 5, 2015, holding that the judgment in Lloyd’s of London’s favor was valid *318law when it was entered in 2007, and there is nothing in Joseph that indicates it should be applied retroactively to cases that had been fully resolved years prior. (J.A. 9-12).
Pelle timely filed a notice of appeal on November 25, 2015. V.I.S.Ct.R. 5(a)(1). According to the docket, a second praecipe was received, and a writ of execution was issued on March 15, 2016. The return of service for the writ occurred on April 28, 2016.
II. DISCUSSION
A. Jurisdiction and Standard of Review
The Revised Organic Act of 1954 confers jurisdiction on this Court over “all appeals from the decisions of the courts of the Virgin Islands established by local law.” 48 U.S.C. § 1613a(d); see also 4 V.I.C. § 32(a) (granting this Court jurisdiction over “all appeals arising from final judgments, final decrees or final orders of the Superior Court”). The Superior Court’s November 5, 2015 order fully adjudicated all issues in this matter, thereby vesting this Court with jurisdiction. See Garcia v. Garcia, 59 V.I. 758, 766 (V.I. 2013); Madir v. Daniel, 53 V.I. 623, 629-30 (V.I. 2010).
This Court applies plenary review to the Superior Court’s application of law, while the trial court’s findings of fact are reviewed for clear error. Boynes v. Transportation Servs. of St. John, 60 V.I. 453, 458 (V.I. 2014) (citing St. Thomas-St. John Bd. of Elections v. Daniel, 49 V.I. 322, 329 (V.I. 2007)). We review the Superior Court’s resolution of a motion to alter, amend, or set aside a judgment for an abuse of discretion. Ernest v. Morris, 64 V.I. 627, 636 (V.I. 2016) (citing Appleton v. Harrigan, 61 V.I. 262, 268 (V.I. 2014)); Walters v. Parrott, 58 V.I. 391, 400 (V.I. 2013). “An abuse of discretion arises only when the decision rests upon a clearly erroneous finding of fact, an errant conclusion of law or an improper application of law to fact.” Appleton, 61 V.I. at 268 (quoting Stevens v. People, 55 V.I. 550, 556 (V.I. 2011)).
B. Applicability of Joseph on a Prior Final Judgment
Pelle does not couch his argument in terms of retroactivity. Instead, he argues that the judgment in favor of Lloyd’s of London is void because it was based on an incorrect interpretation of title 20, section 703 of the Virgin Islands Code. In Joseph, this Court held that section 703 requires *319that insurance policies covering Virgin Islands drivers must “provide the mandatory minimum liability coverage set forth in section 703 for the person named in the policy, as well as any other person using the insured vehicle with the express or implied permission of the named insured.” 59 V.I. at 826 (citation omitted). Pelle reasons that it does not matter that this Court’s interpretation of the statute was promulgated years after the final judgment in his case was entered. Instead, he contends that, even though the issue was never presented to the Superior Court at the time his case was pending — and that he never appealed the Superior Court’s decision — he should now be afforded relief because the Superior Court clearly erred in allowing Lloyd’s of London to recover based on an exclusionary clause in the insurance policy that violated a Virgin Islands statute. Thus, he argues that Joseph did not change a law that should now be applied retroactively; rather, he contends that Joseph merely states the law as it has always been and corrects any prior misrepresentations of the law. By his reasoning, any prior judgment relying on such misrepresentation is void.
Lloyd’s of London counters Pelle’s analysis by relying on the fact that it recovered a judgment against Pelle in 2007, five years before the Joseph case, and that Pelle never appealed the court’s decision. It relies on the idea that judgments, once entered, are final, and issues, once decided, may not be re-litigated.
Voidness of a judgment is grounds for relief from such judgment. See Ernest, 64 V.I. at 639 (“No amount of time can render a void judgment valid.”) (collecting cases). But Pelle alleges neither a lack of subject matter jurisdiction or personal jurisdiction, nor does he allege that his due process rights were violated. See id. at 638 (voiding a default judgment for lack of personal jurisdiction where complaint had not been properly served); Gore v. Tilden, 50 V.I. 233, 239 (V.I. 2008) (holding that “a judgment may be set aside on voidness grounds ... for a violation of the due process clause of the Fifth Amendment” (quoting In re Center Wholesale, Inc., 759 F.2d 1440, 1448 (9th Cir. 1985)). Instead, Pelle argues that the judgment is void because “[a] court has no authority to render a judgment in contravention of [a] statutory provision.” (Appellant’s Br. 9-10.)
 However, when the Superior Court issued its 2007 judgment, no precedent existed prohibiting exclusionary clauses in vehicular insurance policies like the one the court relied upon in awarding damages to Lloyd’s of London. Moreover, Pelle never advocated in favor of prohibiting such *320clauses, nor did he challenge the court’s decision by bringing an appeal. We cannot now allow Pelle to re-litigate the issue of whether he owes a debt to Lloyd’s of London. Pelle had an opportunity to contest his liability •— and to pursue an unfavorable resolution of that issue by appealing — but he did not do so and that right is now forever lost. See Khalil v. Guardian Ins. Co., 59 V.I. 892, 897 n.2 (V.I. 2013) (noting that outcome of underlying decision may have been incorrect in light of Joseph but declining to disturb “traditional appellate procedure by undertaking review of an otherwise untimely civil appeal” (citing Simon v. Joseph, 59 V.I. 611, 626 (V.I. 2013))). Although “new” legal rules established by an appellate court are applied to pending cases, we see no reason to extend this limited form of “retroactivity” to cases that were decided and closed years earlier. See Mercer v. Bryan, 53 V.I. 595, 601 (V.I. 2010) (“[I]t is well-established that when an appellate court ‘decides a case and applies the (new) legal rule of that case to the parties before it, then . . . it and other courts must treat that same (new) legal rule as ‘retroactive,’ applying it ... to all pending cases, whether or not those cases involve predecision events.’ ”) (emphasis added) (quoting Reynoldsville Casket Co. v. Hyde, 514 U.S. 749, 752, 115 S. Ct. 1745, 131 L. Ed. 2d 820 (1995))); Brady v. Cintron, 55 V.I. 802, 822 n.27 (V.I. 2011) (same). See generally Federated Dep’t Stores v. Moitie, 452 U.S. 394, 398-402, 101 S. Ct. 2424, 69 L. Ed. 2d 103 (1981) (explaining that the res judicata consequences of a final, unappealed judgment on the merits are not “altered by the fact that the judgment may have been wrong or rested on a legal principle subsequently overruled in another case”) (collecting cases). Thus, the 2007 judgment in Lloyd’s of London’s favor is a final, enforceable judgment.
While it may seem inequitable that Pelle is required to reimburse Lloyd’s of London for the damages arising out of an accident caused by a driver under the age of 25 while the appellant in Joseph was relieved of that same duty,2 the societal interests in upholding final judgments demands such a resolution. See Moitie, 452 U.S. at 401-02 (“[T]he interest of the state requires that there be an end to litigation — a maxim which comports with common sense as well as public policy.”); *321Simpson v. Board of Dirs. of Sapphire Bay Condos. West, 62 V.I. 728, 732 (V.I. 2015) (acknowledging the effect of a final judgment and dismissing appeal for untimeliness where no grounds were offered to excuse filing appeal after the thirty-day deadline) (citing Peters v. People, 60 V.I. 479, 484 (V.I. 2014)); Peters, 60 V.I. at 484 (refusing to extend deadline for appeal because doing so under normal circumstances would “diminish society’s legitimate interest in the finality of a judgment that has been perfected by the expiration of the time allowed for direct review”) (internal quotation marks and alterations omitted).
C. Motion to Quash Writ of Execution
Pelle also argues that the court abused its discretion in denying his motion to quash Lloyd’s of London’s writ of execution based on Lloyd’s of London’s bad faith. Pelle asserts that he stopped making payments to Lloyd’s of London after it returned one of his payments and requested that he reissue the check in Inter-Ocean Insurance’s name. Pelle objected to paying any other entity without a written instrument assigning the debt, and refused to make payments either to Inter-Ocean Insurance or the trust account established by Lloyd’s of London’s attorney.
The Superior Court held that Lloyd’s of London “did not act in bad faith in seeking to collect the judgment, and that instructing [Pelle] to make payments to either Lloyd’s [of London’s] agent, Inter-Ocean, or to the [attorney’s] Trust Account did not invalidate the judgment or adversely affect [Lloyd’s of London’s] legal right to enforce the judgment.” (J.A. 7.)
 We agree that Lloyd’s of London’s desire to collect on its judgment through one of its agents does not indicate bad faith. Lloyd’s of London directed Pelle by written letter, through Pelle’s attorney, on how and where to make payments in fulfillment of his debt. By doing so, Lloyd’s of London expressly informed Pelle of the agency relationship it had with both entities, and that both were authorized to accept payments on its behalf. “It is a fundamental tenet of agency law that payment to an agent authorized to receive it is payment to the principal.” Alderman v. Davidson, 326 Ore. 508, 954 P.2d 779, 783 (Or. 1998) (collecting cases); Gordon v. Tobias, 262 Conn. 844, 817 A.2d 683, 689 (Conn. 2003) (citations omitted). Thus, any payments tendered to either Inter-Ocean Insurance or the trust account would reduce the balance Pelle owed on the judgment. We see no reason why Lloyd’s of London should be required *322to formally assign its interest in the judgment to either entity in order for the payments to be valid.3 Therefore, the Superior Court did not abuse its discretion in denying Pelle’s motion to quash Lloyd’s of London’s writ of execution.
III. CONCLUSION
We affirm the Superior Court and hold that the final judgment against Pelle, which was entered years before Joseph was decided, is not void and that Joseph does not apply to cases that have already been fully adjudicated. We also find that Lloyd’s of London did not act in bad faith when it directed Pelle to make payments to one of its agents in fulfillment of the judgment.

 We note that our holding in Joseph applies up to the mandatory compensatory amount required by law, and it is likely that the $40,000judgment against Pelle exceeded his policy ’ s limit. Nevertheless, we need not address this issue in light of today’s holding.


 While we see no harm in Pelle paying his debt to one of Lloyd’s of London’s agents, we also find no rule that would require him to do so.